Exhibit 10.4

 

LOGO [g25058rti_logo1.jpg]

August 28, 2015

Ms. Caroline A. Hartill

Executive Vice President & Chief Scientific Officer

RTI Surgical, Inc.

11621 Research Circle

Alachua FL 32615

Dear Ms. Hartill:

Your Executive Transition Agreement with RTI Surgical, Inc., dated August 29,
2012, is about to expire. This letter will memorialize our agreement that the
Executive Transition Agreement is hereby extended through December 31, 2015, and
its terms and conditions shall otherwise be unchanged. If the above reflects
your understanding, please execute a copy of this letter in the place indicated
below and return it to me.

 

Very truly yours, RTI SURGICAL, INC. By:  

/s/ Brian K. Hutchison

  Brian K. Hutchison   President and Chief Executive Officer

 

Agreed by:

/s/ Caroline A. Hartill

Caroline A. Hartill Executive Vice President & Chief Scientific Officer

 

LOGO [g25058rti_logo2.jpg]